                          IN THE UNITED STATES DISTRICT COURT
                                         For The
                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00032-SAB

                  Plaintiff,                  DEFENDANT’S STATUS REPORT
v.                                            ON UNSUPERVISED PROBATION

NICOLAS WEBER,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                 Carrying or Possessing a Loaded Weapon in a Motor Vehicle,
                                     Vessel or other Mode of Transportation,
                                     in violation of 36 C.F.R. § 2.4(c)
       Sentence Date:                June 6, 2019
       Review Hearing Date:          April 16, 2020
       Probation Expires On:         June 5, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; and

☒      Monetary Fines & Penalties in Total Amount of: $510 which Total Amount is made up of a
       Fine: $ 500 Special Assessment: $10

☒      Payment schedule: of $50 per month by the 15th of each month.

COMPLIANCE:

☒      Defendant has not been arrested, cited or charged with any federal, state or local criminal
       offenses since being placed on probation by this Court.

☒      To date, Defendant has paid a total of $ 490.00
GOVERNMENT POSITION:
☒      The Government agrees to the above-described compliance.

DATED: April 2, 2020                                  /s/ Jeffrey Spivak
                                                      JEFFREY SPIVAK
                                                      Assistant United States Attorney

DEFENDANT’S REQUEST:

       In light of the information detailed in this status report, the defendant requests that the review

hearing set for April 16, 2020, be vacated.


DATED: April 2, 2020                                  /s/ Matthew Lemke
                                                      MATTHEW LEMKE
                                                      Assistant Federal Defender
                                                      Attorney for Defendant




                                                  2 of 3
                                               ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☐      GRANTED. The Court orders that the review hearing set for April 16, 2020, be
                vacated.

        ☒       DENIED without prejudice as the defendant still owes outstanding financial
obligations.


IT IS SO ORDERED.

Dated:       April 6, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
